Citation Nr: 0530786	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel








INTRODUCTION

The veteran served in the Special Philippine Scouts from July 
1946 to August 1949.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
in January 2002, and lists his immediate cause of death as 
"Pneumonia; Koch's Pulmonary Infection (?)"; two successive 
cerebrovascular accidents are noted as other significant 
conditions contributing to his death. 

3.  At the time of the veteran's death, service connection 
was in effect for pulmonary tuberculosis. 

4.  The competent medical evidence of record shows that it is 
unlikely that the veteran's pulmonary tuberculosis was either 
the principal or contributory cause of his death; there is no 
competent medical evidence of record that shows that the 
cerebrovascular accidents reported to have contributed to the 
veteran's death were the result of a disease process that 
arose in service.  


CONCLUSION OF LAW

The cause of the veteran's death is not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in April 2002, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
her claim for death benefits, including which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the appellant and which portion VA 
would attempt to obtain on behalf of the appellant.  
Quartuccio, 16 Vet. App. at 187.  The April 2002 VCAA notice 
advised the appellant of what the evidence must show to 
establish entitlement to dependency and indemnity 
compensation (DIC) benefits.  A follow-up 'duty to assist' 
letter was mailed to the appellant in July 2003. 

The Board acknowledges that the April 2002 VCAA notice 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim or something to the effect that the appellant give 
VA everything she had that pertained to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the appellant for all the information and evidence necessary 
to substantiate her claim-that is, evidence of the type that 
should be considered by VA in assessing her claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the appellant, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the 
September 2002 rating decision, April 2003 Statement of the 
Case (SOC), and July 2003 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The SOC 
provided the appellant with notice of all the laws and 
regulations pertinent to her claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained private treatment records identified by the 
appellant from Negros Oriental Provincial Hospital.  

Additionally, the Board determined that it was necessary to 
procure a medical opinion given the medical complexity 
involved in the appeal.  38 U.S.C.A. § 7109(a) (West 2002); 
38 C.F.R. § 20.901(d) (2005).  In correspondence dated in 
August 2004, the Board advised the appellant that the Board 
requested an expert medical opinion in her case.  38 C.F.R. 
§ 20.903(a) (2005).  The Board obtained an opinion dated in 
September 2004 from an Independent Medical Expert (IME) with 
respect to certain medical issues arising from the claim.  In 
October 2004, the Board furnished a copy of the medical 
opinion to the appellant and allowed a period of 60 days 
within which to respond pursuant to 38 C.F.R. § 20.903(a) 
(2005).  The appellant provided responses in March 2005 and 
September 2005.  The Board will consider the IME opinion in 
the first instance.  See Padgett v. Nicholson, No. 02-2259 
(U.S. Vet. App. April 19, 2005) (upholding the Board's 
authority to obtain expert medical opinions pursuant to 38 
U.S.C. § 7109(a), and to consider such opinions in the first 
instance).

The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.      


Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A.          § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2005).  The death of a 
veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2005).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2005).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  


Evidence 

The Certificate of Death indicates that the veteran died in 
January 2002.  His death certificate lists his immediate 
cause of death as "Pneumonia; Koch's Pulmonary Infection 
(?)."  In the section, "other significant conditions 
contributing to death," it was noted that the veteran was a 
quadriplegic following two successive cerebrovascular 
accidents. 

At the time of the veteran's death, service connection was in 
effect for pulmonary tuberculosis. 

Dr. E.B.R., the physician who prepared the Certificate of 
Death, noted therein that he was not the attending physician.  
In an April 2002 letter, Dr. E.B.R. further explained that 
the listed causes of death on the certificate were based on 
information provided to him by the veteran's wife.  Dr. 
E.B.R. reported that he presumed the immediate cause of death 
was pneumonia due to the veteran's prolonged confinement to 
bed.  Dr. E.B.R. acknowledged that he had no medical records 
of the treatment of the veteran's condition that eventually 
led to his death.     

The service medical records showed that the veteran was 
diagnosed with pulmonary tuberculosis in August 1947.  The 
medical evidence of record showed that the veteran suffered 
from moderately advanced, bilateral, chronic pulmonary 
tuberculosis that was active in the early 1990s.  The disease 
eventually became inactive.  

In a medical certificate dated in January 1997, Dr. N.C.D. 
reported that previous examinations and hospital admissions 
revealed among other things, "pulmonary tuberculosis with 
disabling sequelae."  In a medical certificate dated in 
August 1998, Dr. N.C.D. reported that the veteran continued 
on his maintenance medicines, "but the ravages of the years 
and the progressive changes brought about by his diseases 
which [were] degenerative by pathophysiology (. . .) and 
chronic bronchial asthma and pulmonary Tuberculosis, [had] 
all contributed to his overall condition and 
manifestations."  In a medical certificate dated in March 
2000, Dr. O.S. noted that she treated the veteran from March 
19, 2000 to March 28, 2000 for several disorders, including 
pulmonary tuberculosis, old, right upper lung.  

Based on the foregoing, the Board referred the appellant's 
case for an IME opinion.  

In the September 2004 IME opinion, Dr. S.E. verified that she 
reviewed the veteran's claims file as well as pulmonary 
medicine textbooks and relevant medical articles.  Dr. S.E. 
discussed the veteran's medical history, including his 
initial contraction of pulmonary tuberculosis in August 1947, 
and his recurrence of active tuberculosis for a period in the 
1990s.  

In response to the question of whether it is at least as 
likely as not that the veteran's pulmonary tuberculosis was 
the immediate or underlying cause of death, Dr. S.E. opined 
that it was quite unlikely that the veteran's pulmonary 
tuberculosis was the immediate underlying cause of death.  
Dr. S.E. reasoned that evidence in the medical record 
indicated that the veteran's pulmonary tuberculosis healed a 
number of years before he died.  Dr. S.E. explained that 
having a history of tuberculosis was not a risk factor for 
pneumonia, which was thought to have been the cause of the 
veteran's death. 

In response to the question of whether it is at least as 
likely as not that the veteran's pulmonary tuberculosis 
contributed substantially or materially to his death, Dr. 
S.E. opined that the pulmonary tuberculosis did not 
contribute substantially or materially to the death of the 
veteran.  Dr. S.E. reasoned that there was no known 
association between having a history of tuberculosis and 
having pneumonia.  Dr. S.E. noted that the veteran had 
several other risk factors for pneumonia near the end of his 
life, including advanced age, alcoholism, a history of 
strokes, diabetes mellitus, and being bedridden.  Dr. S.E. 
observed that the records contained a letter written by his 
wife in 1983 in which she described the veteran's heavy 
drinking.  Dr. S.E. noted that this problem was mentioned 
again in a letter written by a physician in 1998.  Dr. S.E. 
further noted that the veteran might also have had chronic 
obstructive pulmonary disease, which she noted was another 
risk factor for pneumonia.  Dr. S.E. explained that she drew 
this conclusion from a pulmonary function test done in 
December 1998 that showed moderately severe airways 
obstruction and the veteran's history of having smoked 
cigarettes.  


Analysis

In the opinion of Dr. S.E., it is unlikely that the veteran's 
service-connected pulmonary tuberculosis was the immediate 
underlying cause of his death and it is unlikely that 
pulmonary tuberculosis contributed substantially or 
materially to his death.  The Board notes that Dr. S.E.'s 
opinion is based on a review of the veteran's claims file, 
supported by a rationale, and found to be persuasive when 
considered with the rest of the evidence of record.  There is 
no competent medical opinion to the contrary.  As previously 
discussed, Dr. E.B.R. acknowledged that he was not the 
veteran's attending physician and he had not reviewed any 
terminal medical records.  As for the appellant's opinion on 
the cause of the veteran's death, the Board notes that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
appellant is not a medical expert, her assertions of a 
relationship between the veteran's death and his service 
cannot constitute competent evidence of such a relationship.  
Thus, the competent medical evidence of record shows that the 
veteran's service-connected pulmonary tuberculosis was not 
either the principal or contributory cause of his death.  
There is also no competent medical evidence of record that 
shows that the cerebrovascular accidents reported to have 
contributed to the veteran's death were the result of a 
disease process that arose in service.  Accordingly, service 
connection for the cause of the veteran's death may not be 
established. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for the cause of death of the veteran is 
denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


